Citation Nr: 1823702	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.  

The Board notes the Veteran had a diagnosis of PTSD and continues to receive treatment for his psychiatric symptoms.  The record shows the Veteran experienced auditory and visual hallucinations.  See July 2013 treatment records.  

The Veteran has not been afforded VA examinations for his acquired psychiatric disorder claim.  The Board finds that a VA examination is necessary to assist him with his claim.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

As well, the Veteran provided private records from Psychiatric Associates of Virginia, attempts should be made to obtain updated private medical records.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Upon completion of directive (1), schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's acquired psychiatric diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?  

(c)  If PTSD is diagnosed, what stressor(s) caused the PTSD.

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed and complete any other necessary development, to include any indicated PTSD stressor verification development.  

4.  After completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


